DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1 and 11 were amended in the reply filed September 6, 2022.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive for reasons already of record (Non-Final Rejection mailed 6/6/2022, ¶ 5). 
Applicant's arguments filed with respect to the rejection made under § 103 have been fully considered but are not persuasive.  Applicant argues that "addition, replacement, and other modifications to an itinerary item already generated in response to user inputting a destination is not the same as generating reservation recommendations that are likely to be booked by the user, as recited by the amended claims. In other words, Whitsett first generates the itinerary and then makes changes to it, rather than generating recommendations that are likely to be booked by the user at the onset."  Remarks, 18 (emphasis in original).  Generating reads on regenerating.  Applicant's open-ended claims do not exclude the existence of an itinerary that is then modified (i.e., the claims do recite performing this function "on the onset" of some unidentified event).  The conclusion does not follow that Whitsett fails to teach determining a likelihood merely because it also teaches generating an itinerary beforehand, especially in light of what of one of ordinary skill in the art would have appreciated when applying its teachings to the primary reference (Gonzalez, which teaches scoring references based on preferences beforehand, i.e., "on the onset").  Moreover, Gonzalez teaches the likelihood as currently drafted (i.e., by using past purchase histories of the user in order to score and determine a highest-scored travel option).  Accordingly, the rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more. 
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
obtaining user information, the user information including demographic information of a user and preference information of the user, such that the demographic information indicating demographic characteristics of the user and the preference information indicating at least one preference for at least one travel category; 
obtaining destination information, the destination information indicating a travel destination the user is planning on visiting; 
obtaining destination service information associated with one or more service providers providing a plurality of services including at least one of a transportation, accommodation, dining, or entertainment services at or near the destination, wherein the destination service information comprises a plurality of service time slots available for booking by the user at the destination user is planning on visiting, wherein individual service time slots each comprising a start time and an end time; 
training a model using data specifying attributes of a plurality of historical booked services by a plurality of other users at a plurality of travel destinations from a plurality of services providers, wherein: the attributes of at least one of the plurality of historical accepted service reservation recommendations comprising demographic characteristics and preferences of the other users; 
executing the trained model on the received demographic characteristics and preferences of the user specified by the user information, the destination the user is planning on visiting specified by the destination information, and the plurality of service time slots available for booking by the user specified by the destination service information to determine one or more reservation recommendations likely to be booked by the user;
generating a preference score for each determined reservation recommendation, the preference score indicating a likelihood of user booking;
ordering the one or more determined reservation recommendations based on the preference score, wherein a start time of each subsequent reservation recommendation begins after an end time of each previous reservation recommendation; 
generating a set of user travel recommendations comprising the one or more determined reservation recommendations, the set of user travel recommendations representing a subset of the of the one or more reservation recommendations; and 
	presenting the set of user travel recommendations to the user. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel behaviors of persons and related transactional/commercial relationships with travel-related service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  Additionally, the claims recite steps that can be performed mentally (e.g., evaluations including determining reservation recommendations and booking likelihoods to generate a set of user travel recommendations) and using mathematical operations for the travel planning (e.g., generating a preference score and ordering based on the score). 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, which also characterizes the invention; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, which also characterizes the invention; Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, similar because at another level of abstraction the claims could be characterized as formation of financial transactions in a particular field (i.e., travel) and data collection related to such transactions).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (a graphical interface of an application, a client application, one or more physical processors configured by machine-readable instructions, neural network—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to perform the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (a graphical interface of an application, a client application, one or more physical processors configured by machine-readable instructions, neural network—see published Specification ¶¶ 0042-43, 47, 53-60 describing these at a high level of generality (including as "general-purpose") and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (that is, they further limit the organizing of human activities at step 2A – Prong One without adding any new additional elements other than those already analyzed above with respect to the independent claims at 2A – Prong Two; moreover claims 2-4 and their analogous claims also further recite mathematical relationships/correlations and determining mathematical variables).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea as the independent claims without adding any new additional elements.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, et al., U.S. Pat. Pub. No.  2018/0053121 (Reference A of the PTO-892 part of paper no. 20210707) in view of Whitsett, et al., U.S. Pat. Pub. No.  2009/0216633 (Reference B of the PTO-892 part of paper no. 20210707) and Davis, U.S. Pat. No. 10,783,460 (Reference G of the PTO-892 part of paper no. 20210707).
As per claim 1, Gonzalez teaches a method of generating a travel plan based on user travel destination in a client application, the method comprising: 
obtaining user information, the user information including demographic information of a user and preference information of the user, such that the demographic information indicating demographic characteristics of the user and the preference information indicating at least one preference for at least one travel category (¶¶ 0020-21, 34); 
obtaining destination information, the destination information indicating a travel destination the user is planning on visiting (¶¶ 0020, 53); 
obtaining destination service information associated with one or more service providers providing a plurality of services including at least one of a transportation, accommodation, dining, or entertainment services at or near the destination, wherein the destination service information comprises a plurality of service time slots available for booking by the user at the destination user is planning on visiting, wherein individual service time slots each comprising a start time and an end time (¶¶ 0022-23, 29—availability schedules); 
training a model using data specifying attributes of a plurality of historical booked services by a plurality of other users at a plurality of travel destinations from a plurality of services providers, wherein: the attributes of at least one of the plurality of historical accepted service reservation recommendations comprising demographic characteristics and preferences of the other users (¶¶ 0020-21, 26, 34); 
executing the trained model on the received demographic characteristics and preferences of the user specified by the user information, the destination the user is planning on visiting specified by the destination information, and the plurality of service time slots available for booking by the user specified by the destination service information to determine one or more reservation recommendations likely to be booked by the user (¶¶ 0020-21, 34-36, see also ¶¶ 0022-23, 29—availability schedules);
generating a preference score for each determined reservation recommendation, the preference score indicating a likelihood of user booking (¶¶ 0025-26—user purchase history can be weighed more heavily to determine best suited options; ¶ 0036—scores include a "highest-scored travel option based on scoring");
ordering the one or more determined reservation recommendations based on the preference score (Fig. 4; ¶¶ 0025-26, 36-37—"highest scored" option, and see also ¶¶ 0040, 54, 57-60); 
generating a set of user travel recommendations comprising the one or more determined recommendations, the set of user travel recommendations representing a subset of the one or more reservation recommendations (¶¶ 0036, 50); and 
presenting the set of user travel recommendations to the user within a graphical interface of an application (¶ 0037). 
Gonzalez does not explicitly teach a start time of each subsequent reservation recommendation begins after an end time of each previous reservation recommendation; which is taught by Whitsett (Fig. 46).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Whitsett—namely, to make sure that events are compatible (¶ 0147).  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Even if Gonzalez is interpreted as not including a likelihood of a user booking, this is taught by Whitsett (¶¶ 0140-41, 150).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Whitsett—namely, to better avoid presenting certain lower purchase likelihood recommendations.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach the model is a neural network model; which is taught by Davis (col. 18, line 45).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Davis—namely, to leverage machine learning abilities in determining the recommendations most likely to be of interest to the user (col. 18, line 41—col. 19, line 12; col. 28, lines 9-27).  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, Gonzalez in view of Whitsett and Davis teaches claim 1 as above.  Gonzalez further teaches determining a set of value estimates for each of the user travel recommendations within the set of user travel recommendations (¶¶ 0026, 35). 
As per claim 3, Gonzalez in view of Whitsett and Davis teaches claim 2 as above.  Gonzalez further teaches the set of value estimates for each of the user travel recommendations within the set of user travel recommendations is determined based on at least the preference information (¶¶ 0026, 35). 
As per claim 4, Gonzalez in view of Whitsett and Davis teaches claim 2 as above.  Gonzalez further teaches ordering each of the user travel recommendations within the set of user travel recommendations, such that each of the user travel recommendations is ordered based on an order specified by the set of value estimates, wherein individual user travel reservations that have a determined higher value estimate are given a higher order number than the individual user travel reservations that do not (¶¶ 0036, 50). 
As per claim 5, Gonzalez in view of Whitsett and Davis teaches claim 1 as above.  Gonzalez further teaches generating a notification comprising the set of user travel recommendations (¶ 0037; Fig. 4). 
As per claim 6, Gonzalez in view of Whitsett and Davis teaches claim 1 as above.  Gonzalez further teaches the user information includes historical trip information, wherein determining the one or more reservation recommendations is based on analyzing the one or more travel recommendations and the historical trip information (¶¶ 0026, 34). 
As per claim 7, Gonzalez in view of Whitsett and Davis teaches claim 6 as above.  Gonzalez further teaches the destination information includes budget information, the budget information including a budget associated with the travel destination of the user (¶ 0034—travel requirement may be price). 
As per claims 11-17, Gonzalez in view of Whitsett and Davis teaches a system configured to generate a travel plan based on user travel destination in a client application, the system comprising: one or more physical processors configured by machine-readable instructions to perform the steps of analogous claims 1-7 (Gonzalez ¶¶ 0003, 0014-15), see also citations and obviousness rationale above). 

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, et al. in view of Whitsett, et al. and Davis as applied to claims 1 and 11 above, further in view of Demarchi, et al., U.S. Pat. Pub. No.  2016/0203422 (Reference C of the PTO-892 part of paper no. 20210707). 
As per claim 8, Gonzalez in view of Whitsett and Davis teaches claim 1 as above.  The references do not explicitly teach the user information includes payment information; which is taught by Demarchi (¶¶ 0328-334).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Demarchi—namely, to facilitate funds transfers needed to book multiple trip elements in just one charge (¶ 0334).  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 9, Gonzalez in view of Whitsett, Davis, and Demarchi teaches claim 8 as above.  Demarchi further teaches transmitting the payment information to the one or more service providers associated with the one or more travel recommendations corresponding to individual user travel recommendations within the set of user travel recommendations accepted by the user (¶¶ 0328-334; see also ¶¶ 0185, 352—travel items are recommendations); which would have been obvious to incorporate for the same reasons as the elements in claim 8 above. 
As per claim 10, Gonzalez in view of Whitsett, Davis, and Demarchi teaches claim 9 as above.  Demarchi further teaches obtaining a payment acceptance confirmation from the one or more service providers associated with the one or more travel recommendations corresponding to the individual user travel recommendations within the set of user travel recommendations for which the payment information has been transmitted (¶¶ 0328-334; see also ¶¶ 0185, 352—travel items are recommendations); which would have been obvious to incorporate for the same reasons as the elements in claim 8 above.
As per claims 18-20, Gonzalez in view of Whitsett, Davis, and Demarchi teaches a system configured to perform the steps of analogous steps 8-10 (see citations and obviousness rationale above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628